Citation Nr: 0018099	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-50 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for mastication problems and replacement of a dental 
bridge due to treatment received in November 1994 at the 
Department of Veterans Affairs Medical Center, Sioux Falls, 
South Dakota.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The veteran timely appealed the 
decision.  

In September 1997, the Board remanded this claim to the RO 
for additional development and adjudication.  As the matter 
was again denied, the issue has been returned to the Board 
for further appellate consideration.  


REMAND

Following a review of the claims file, the Board finds that 
the claim must again be remanded, even though it will 
regrettably, further delay a decision on appeal.

Essentially, the veteran contends that the VA is responsible 
for the replacement of his dental bridge because it was 
destroyed when it was removed in the dental clinic of the VA 
Medical Center (VAMC), Sioux Falls, South Dakota, in November 
1994, pursuant to treating an abscessed tooth.  As a result 
of his missing dental bridge, he maintains that he is 
experiencing mastication problems that include, but are not 
limited to, cutting his tongue on a sharp edge of one of the 
teeth that had anchored the bridge.  He further asserts that, 
since the removal of the dental bridge from his lower jaw, he 
has worn a hole in his upper dental plate and his jaw feels 
out of alignment.  

At the time of the prior remand, the record included an 
opinion from a private dentist to the effect that the 
removal, and thereby destruction, of the veteran's original 
dental bridge was unnecessary to treat the veteran's 
abscessed tooth.  He noted that the veteran's jaw now felt 
out of alignment because of the missing dental bridge but 
that the alignment would correct itself once the dental 
bridge is replaced.  The record also included a November 1996 
memorandum from the Chief of the Dental at the Sioux Falls, 
South Dakota, VAMC dental clinic at which the treatment was 
administered (possibly from the same individual who performed 
the original procedure) in November 1994, described the 
procedure, explained the reasons for removing and thereby 
destroying the dental bridge, and offered that the procedure 
was necessary and proper to treat the veteran's abscessed 
tooth.  

In September 1997, the Board remanded this case to obtain 
medical opinions as to whether it was necessary to remove the 
dental bridge, whether the veteran sustained an additional 
disability as a result of the November 1994 procedure, and, 
if there is a current disability, whether there is a nexus 
between the current disability and the November 1994 dental 
procedure.  The veteran's claims file was forwarded to a VA 
oral surgeon who was requested to offer opinions as to the 
above-mentioned questions; however, the surgeon noted that 
the veteran's outpatient and radiographs records were not 
available to him for review and that the veteran's November 
1994 treatment for an abscess with the bridge 
condition/removal was outside the expertise of an oral and 
maxillofacial surgeon.  The surgeon recommended that, if 
physical evaluation of the veteran is requested, such 
examination should be done by a restorative (general) dentist 
and not by an oral and maxillofacial surgeon.  

In April 1998, the veteran underwent physical examination by 
another VA dental surgeon.  The examiner offered that he was 
unable to discern the clinical reason for the removal of the 
veteran's fixed bridge, other than possible failure of joint 
cement that would necessitate removal at the time of the 
procedure; however, that would be a clinical judgment and 
would not be discernible at the current time.  He did not 
offer any opinion as to the existence or etiology of a 
current disability. 

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions and 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 268, 271 
(1998).  Unfortunately, the medical opinions obtained in 
response to the Board's 1997 remand do not fully comply with 
the remand instructions, and, hence, do not fully address the 
Board's concerns. 

The veteran's representative has requested the case again be 
remanded so that the veteran can be examined by a restorative 
(general) dentist, as recommended by the VA oral surgeon, and 
that the examining dentist review the veteran's medical 
records in conjunction with the veteran's examination.  
Additionally, the Board would have the examining dentist 
offer opinion on the questions previously raised that are 
vital to proper adjudication of this claim.  

For those reasons, the Board finds that a remand for further 
development is again required.  Further, in readjudicating 
the claim, the RO should apply the correct legal standard.  
In this regard, the Board notes that, contrary to the 
implication in the RO's February 2000 SSOC, for claims filed 
prior to October 1, 1997, as in this case, the veteran is not 
required to show fault or negligence in medical treatment 
(see Brown v. Gardner, 115 S.Ct. 552 (1994)); a showing of 
negligence or fault is only necessary for recovery for claims 
filed on or after October 1, 1997 (see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1997)).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO is to schedule the veteran to 
undergo a comprehensive VA dental 
examination by a restorative (general) 
dentist, other than the dentist who 
performed the November 1994 procedure.  
It is imperative that the entire claims 
file, to include all dental and 
outpatient treatment records, as well as 
a complete copy of this REMAND, be 
provided to and reviewed by the VA 
restorative (general) dentist who is 
designated to examine the veteran.  The 
examining dentist is to offer opinions as 
to whether it is as least as likely as 
not that (a) the removal and destruction 
of the dental bridge was necessary and/or 
a necessary consequence of the November 
1994 surgery; and (b) the veteran 
sustained any additional disability 
because of the removal of the dental 
bridge, and, if so, the nature of such 
additional disability.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  Otherwise, the 
dentist must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

2.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall, 11 Vet. App. at 
271.  If any action taken is deficient in 
any manner, appropriate corrective action 
should be undertaken.

3.  Upon completion of the foregoing, and 
after accomplishing any additional 
development deemed warranted by the 
record, the RO must review the claims 
file and assure that the above-mentioned 
VA dental examination and records review 
have been completed in full.  If any 
development is incomplete, including if 
the examining dentist's report does not 
contain the requested opinions (or 
reasons why such opinions cannot be 
provided) or if the opinions do not 
include supporting rationale, appropriate 
corrective action is to be implemented.  

4.  Following completion of the 
aforementioned, the RO is to adjudicate 
the veteran's claim for entitlement to 
compensation in light of all pertinent 
evidence and legal authority, to include 
the versions of 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 in effect prior to 
October 1, 1997.  The RO should provide 
full reasons and bases for it 

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished an SSOC 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements are met.  accomplish additional development and 
adjudication.  It is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



